Citation Nr: 1446281	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, T.C. and D.C.



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran appeared at a hearing before a Decision Review Officer in January 2007.  A transcript of the hearing is in the Veteran's file. 

In May 2008, the Board remanded the case for further development, which was completed in June 2008.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal was then ripe for appellate review; it is unclear why it took over 6 years for this highly decorated combat veteran's appeal to be returned to the Board.    

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is attributable to his active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is attributable to his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Certain chronic diseases, including tinnitus and sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R.               §§ 3.307(a)(3); 3.309(a).  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA regulations consider impaired hearing a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

The Veteran asserts that his currently diagnosed bilateral hearing loss results from acoustic trauma during service.  

The Veteran received numerous combat decorations for his service in Vietnam; his statements that he was exposed to acoustic trauma during his combat service are therefore presumed true.  38 U.S.C.A. § 1154(b).  

The service treatment records (STRs) do not contain complaints of, or treatment for, hearing loss during service.  There was no audiogram conducted during his separation examination in February 1971; a whispered voice test showed essentially normal hearing.  

The Veteran, who has had progressively worsening dementia throughout the course of the appeal, underwent a VA examination in July 2004.  He was diagnosed with bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  He was unable to tell the examiner whether or not his hearing loss and tinnitus symptoms began during his service.  The examiner found that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his service, because of the normal whispered voice test at discharge and the Veteran's inability to identify the onset of his symptoms.  

The Veteran underwent additional VA examinations in September 2005 and June 2008.  Both examiners indicated that their findings were invalid because of poor intertest reliability.  The June 2008 examiner was specifically notified of the Veteran's dementia in the Board's May 2008 remand and by the Veteran's wife prior to the examination; however, his examination report indicates his belief that the Veteran was attempting to skew his test results.  The examiner did not indicate why audiometric testing was so crucial to his ability to offer an opinion as to the etiology of the Veteran's hearing loss and tinnitus, given the Veteran's dementia and the fact that he had already been diagnosed with both disabilities in July 2004.  

Analysis

The September 2005 and June 2008 VA examinations are of no probative value because they do not reach any conclusions as to the etiology of the Veteran's diagnosed hearing loss and tinnitus.  

The negative July 2004 VA opinion is predicated upon a normal whispered voice test during his February 1971 and the Veteran's inability to place the onset of his hearing loss and tinnitus during service or immediately following his discharge from service.  However, the Veteran's hearing acuity at separation was assessed via a whispered voice test, which is insensitive to the types of hearing loss most commonly associated with noise exposure.  VBA Training Letter 211D (10-02) (March 18, 2010).  The examiner also erred in relying upon the Veteran's lay statements as to the onset of his symptoms, given his dementia.  

Even if the Veteran's hearing were normal at separation, the hearing loss and tinnitus diagnosed many years after service cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.

Thus, the July 2004 medical opinion is not reasonably based on the evidence of record and is not supported by an adequate rationale.  It has no probative value.  


Because of his dementia, the Veteran has been unable to detail the onset of his symptoms to any of his VA examiners.  However, on his April 2004 claim form, the Veteran noted that the onset of his hearing loss and tinnitus was in 1970, while in active service.  That statement is consistent with the circumstances of his combat service.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection for hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

The Veteran underwent a VA hypertension examination in June 2008.  The examiner indicated that he could not reach a conclusion as to the etiology of the Veteran's hypertension because the Veteran could not indicate when his hypertension was first diagnosed, and because his review of the evidence did not indicate a date of onset.  

According to a VA clinical note dated in February 2005, the Veteran was first diagnosed with hypertension in December 2003.  This is consistent with the evidence of record, which shows that the Veteran had normal blood pressure readings through April 2002, when he was treated for an acute myocardial infarction.  An emergency room record shows that the Veteran's blood pressure was normal at 122/82, despite having just experienced a heart attack, and that there was "no known history of hypertension."  The first indication of hypertension was in October 2003, when "mildly hypertensive" readings were observed during cardiac testing.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new opinion as to the etiology of the Veteran's hypertension  must be obtained.    

During his January 2007 hearing, the Veteran, through his representative, raised the issue of whether his hypertension is secondary to his now-service-connected coronary artery disease.  The Veteran must be afforded appropriate VCAA notice as to the secondary service connection claim. 

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for hypertension on a secondary basis.    

2.  Obtain an opinion as to the etiology of the Veteran's hypertension from an appropriate VA medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is not required to conduct an in-person evaluation of the Veteran unless it is medically indicated.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service, or, alternatively, whether it is caused or aggravated by a service-connected disability such as coronary artery disease.  The examiner is advised that the approximate date of onset of the Veteran's hypertension is December 2003.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
   
The examination report must include a complete rationale for the opinion or opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case.  The AOJ must then return the appeal to the Board for appellate review as soon as is reasonably possible, given the length of time that the Veteran has been awaiting a decision in this matter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


